Exhibit 10.1

EXECUTION VERSION

SECOND AMENDMENT TO RESTRUCTURING SUPPORT AGREEMENT

This SECOND AMENDMENT TO RESTRUCTURING SUPPORT AGREEMENT, dated as of
September 23, 2016 (this “Second Amendment”), is made and entered into by and
among: (i) LinnCo, LLC and Linn Energy, LLC, on behalf of itself and its direct
and indirect subsidiaries other than Berry Petroleum Company, LLC (“Berry”) and
Linn Acquisition Company, LLC (“LAC”) (together with its direct and indirect
subsidiaries other than Berry and LAC, “LINN”); (ii) Berry and LAC (together
with LINN, the “Company”); (iii) the undersigned holders (together with their
permitted successors and assigns, each a “Consenting LINN Lender”) of claims
pursuant to that certain Sixth Amended and Restated Credit Agreement, dated as
of April 24, 2013, as amended (the “LINN Credit Agreement”); (iv) the
undersigned holders (together with their permitted successors and assigns, each
a “Consenting Berry Lender,” and together with the Consenting LINN Lenders,
the “Consenting Creditors”) of claims pursuant to that certain Second Amended
and Restated Credit Agreement, dated as of November 15, 2010, as amended
(the “Berry Credit Agreement”), and amends that certain Restructuring Support
Agreement, dated as of May 10, 2016, by and among the Company and the Consenting
Creditors parties thereto from time to time (as amended, restated, supplemented
or otherwise modified from time to time, the “Restructuring Support
Agreement”). Each of the Company and the Consenting Lenders shall be referred to
individually as a “Party” and, collectively, as the “Parties.” Capitalized terms
used but not otherwise defined herein have the meanings ascribed to such terms
in the Restructuring Support Agreement.

RECITALS

WHEREAS, Section 10 of the Restructuring Support Agreement permits modifications
and amendments of the Restructuring Support Agreement by written agreement
executed by the Company and the Required Consenting Creditors;

WHEREAS, the Company and the Consenting Creditors have previously amended the
Restructuring Support Agreement pursuant to that certain First Amendment to
Restructuring Support Agreement, dated as of September 8, 2016, by and among the
Company and the Consenting Lenders party thereto (the “First Amendment”); and

WHEREAS, pursuant to Section 10 of the Restructuring Support Agreement, the
Parties desire to amend the Restructuring Support Agreement as set forth in this
Second Amendment.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the covenants and agreements contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each Party, intending to be
legally bound hereby, agrees as follows:

AGREEMENT

 

Section 1. Amendment to the Restructuring Agreement

The initial introduction to Section 5.03 and clause (a) of Section 5.03 of the
Restructuring Support Agreement is hereby amended and restated in its entirety
to read as follows:

“5.03 Commitments of the Company. Except as set forth in Section 8 hereof,
subject to compliance in all material respects by the other Parties with the
terms of this Agreement, and without limiting the mutual commitments set forth
in Section 5.01 hereof in any respect, the Company hereby covenants and agrees
to:

(a) file the Plan (or Plans, if separate), the Plan Solicitation Materials for
the Plan (or Plans, if separate), and the motion or motions to approve the
Disclosure Statement (or Disclosure Statements, if separate) on or before
149 days following the Petition Date.”

 

Section 2. Ratification

Except as specifically provided for in this Second Amendment or the First
Amendment, no waivers, releases, changes, amendments, or other modifications
have been made on or prior to the date hereof or are being made to the terms of
the Restructuring Support Agreement or the rights and obligations of the parties
thereunder, all of which such terms are hereby ratified and confirmed and remain
in full force and effect.

 

Section 3. Effectiveness

This Second Amendment shall become effective and binding on the Parties on the
date counterpart signatures to this Second Amendment shall have been executed by
(a) the Company, and (b) the Required Consenting Creditors.

 

Section 4. Headings

Titles and headings in this Second Amendment are inserted for convenience of
reference only and are not intended to affect the interpretation or construction
of the Second Amendment.

 

Section 5. Execution of Agreement

This Second Amendment may be executed in counterparts, and by the different
Parties hereto on separate counterparts, each of which when executed and
delivered shall constitute an original. Delivery of an executed counterpart by
facsimile or electronic mail shall be equally as effective as delivery of an
original executed counterpart.

 

Section 6. Governing Law; Jurisdiction; Selection of Forum; Waiver of Trial By
Jury

THIS SECOND AMENDMENT IS TO BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF TEXAS APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED IN
SUCH STATE, WITHOUT GIVING



--------------------------------------------------------------------------------

EFFECT TO THE CONFLICT OF LAWS PRINCIPLES THEREOF. Each Party hereto agrees that
it shall bring any action or proceeding in respect of any claim arising out of
or related to this Second Amendment in the Bankruptcy Court, and solely in
connection with claims arising under this Second Amendment (a) irrevocably
submits to the exclusive jurisdiction of the Bankruptcy Court, (b) waives any
objection to laying venue in any such action or proceeding in the Bankruptcy
Court, and (c) waives any objection that the Bankruptcy Court are an
inconvenient forum or do not have jurisdiction over any Party hereto. Each Party
hereto irrevocably waives any and all right to trial by jury in any legal
proceeding arising out of or relating to this Second Amendment or the
transactions contemplated hereby.

[Signature pages follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Second Amendment to be executed
and delivered by their respective duly authorized officers or other agents,
solely in their respective capacity as officers or other agents of the
undersigned and not in any other capacity, as of the date first set forth above.

 

LINNCO, LLC By:  

/s/ Candice Wells

Name:   Candice Wells Title:   Senior Vice President and General Counsel LINN
ENERGY, LLC, on behalf of itself and its subsidiaries other than Linn
Acquisition Company, LLC and Berry Petroleum Company, LLC By:  

/s/ Candice Wells

Name:   Candice Wells Title:   Senior Vice President and General Counsel LINN
ACQUISITION COMPANY, LLC By:  

/s/ Candice Wells

Name:   Candice Wells Title:   Senior Vice President and General Counsel BERRY
PETROLEUM COMPANY, LLC By:  

/s/ Candice Wells

Name:   Candice Wells Title:   Senior Vice President and General Counsel

[Signature Page to Second Amendment to Restructuring Support Agreement]



--------------------------------------------------------------------------------

[Creditor Signature Pages Redacted]